Case 2:20-ap-01559-ER   Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                         Exhibit Exhibit F Page 1 of 8




            EXHIBIT F
                              Case 2:20-ap-01559-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                                    Exhibit Exhibit F Page 2 of 8

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
  198   O'Connor Hospital                8/9/2018          8/17/2018      8/21/2018               4/15/2019    $                  ‐     $                      50,119.90   $ 50,119.90
  458   O'Connor Hospital               9/16/2017          9/20/2017      9/26/2017                 9/6/2018   $             6,621.89   $                      30,590.94   $ 23,969.05
  820   O'Connor Hospital              10/16/2018         10/17/2018      1/11/2019               7/16/2019    $                24.51   $                      14,564.05   $ 14,539.54
  854   O'Connor Hospital               10/6/2017          10/6/2017      3/19/2019    None                    $                  ‐     $                      14,067.30   $ 14,067.30
  890   O'Connor Hospital              11/12/2018         11/19/2018      12/6/2018               2/12/2019    $               461.60   $                      13,983.98   $ 13,522.38
 1171   O'Connor Hospital               2/14/2019          2/21/2019      2/25/2019               3/14/2019    $                  ‐     $                      10,555.71   $ 10,555.71
 1337   O'Connor Hospital                9/6/2018            9/7/2018     9/11/2018               8/15/2019    $                  ‐     $                       9,487.42   $ 9,487.42
 1368   O'Connor Hospital                9/1/2017          9/21/2017     10/18/2017               1/23/2018    $               297.08   $                       9,643.71   $ 9,346.63
 1418   O'Connor Hospital                3/9/2018          3/14/2018      8/30/2018               4/27/2018    $                  ‐     $                       9,056.22   $ 9,056.22
 1591   O'Connor Hospital               1/21/2019          1/23/2019      1/29/2019               3/29/2019    $                  ‐     $                       8,182.51   $ 8,182.51
 1682   O'Connor Hospital              12/12/2018         12/12/2018        1/7/2019                2/5/2019   $                  ‐     $                       7,834.80   $ 7,834.80
 1695   O'Connor Hospital                1/3/2019            1/3/2019     4/15/2019    None                    $                  ‐     $                       7,786.13   $ 7,786.13
 1718   O'Connor Hospital               7/11/2018          7/11/2018        8/7/2018                9/6/2018   $             1,375.72   $                       9,054.69   $ 7,678.97
 1752   O'Connor Hospital               4/18/2018          4/25/2018        5/1/2018             11/21/2018    $             9,947.57   $                      17,500.77   $ 7,553.20
 1804   O'Connor Hospital              12/28/2018         12/31/2018      1/15/2019               3/12/2019    $                  ‐     $                       7,421.60   $ 7,421.60
 1868   O'Connor Hospital               12/5/2018         12/31/2018      1/14/2019                 4/3/2019   $             2,580.67   $                       9,782.33   $ 7,201.66
 2004   O'Connor Hospital               11/1/2017         11/30/2017      12/6/2017               2/13/2018    $               503.46   $                       7,263.74   $ 6,760.28
 2075   O'Connor Hospital                1/3/2018            1/8/2018     3/27/2018                 7/5/2019   $             6,264.19   $                      12,783.01   $ 6,518.82
 2224   O'Connor Hospital              12/10/2018         12/14/2018        1/7/2019              1/31/2019    $                  ‐     $                       6,089.43   $ 6,089.43
 2273   O'Connor Hospital               10/1/2018         10/22/2018      5/21/2019               5/31/2019    $                  ‐     $                       5,946.48   $ 5,946.48
 2304   O'Connor Hospital                7/9/2018          7/31/2018      8/24/2018                 2/8/2019   $             5,780.55   $                      11,657.20   $ 5,876.65
 2412   O'Connor Hospital               5/14/2018          5/31/2018      8/23/2018    None                    $                  ‐     $                       5,550.12   $ 5,550.12
 2632   O'Connor Hospital               9/19/2018          9/28/2018     10/17/2018    None                    $                  ‐     $                       5,207.01   $ 5,207.01
 2682   O'Connor Hospital                2/5/2018          2/27/2018      3/12/2018    None                    $                  ‐     $                       5,104.73   $ 5,104.73
 2749   O'Connor Hospital               10/1/2017         10/31/2017      4/19/2019    None                    $                  ‐     $                       4,991.69   $ 4,991.69
 2857   O'Connor Hospital              12/18/2018         12/21/2018     12/27/2018               4/15/2019    $            12,194.71   $                      17,051.32   $ 4,856.61
 3283   O'Connor Hospital               4/26/2018          4/29/2018        5/4/2018              5/24/2018    $             6,914.87   $                      11,187.49   $ 4,272.62
 3398   O'Connor Hospital                8/9/2018            8/9/2018     8/28/2018               7/11/2019    $             1,520.52   $                       5,630.78   $ 4,110.26
 3449   O'Connor Hospital              12/23/2018         12/23/2018     12/31/2018               2/15/2019    $               456.34   $                       4,513.00   $ 4,056.66
 3457   O'Connor Hospital                9/6/2017          9/27/2017      9/23/2019                 8/8/2018   $             1,380.40   $                       5,417.87   $ 4,037.47
 3466   O'Connor Hospital              10/10/2017         10/10/2017      11/7/2017               12/5/2017    $             4,099.64   $                       8,119.99   $ 4,020.35
 3573   O'Connor Hospital              10/16/2018         10/16/2018     11/15/2018    None                    $                  ‐     $                       3,885.70   $ 3,885.70
 3784   O'Connor Hospital               2/26/2019          2/28/2019        6/5/2019              8/16/2019    $                  ‐     $                       3,629.99   $ 3,629.99
 3927   O'Connor Hospital                8/1/2018            8/1/2018       6/7/2019              8/23/2019    $             1,208.27   $                       4,698.39   $ 3,490.12
 3991   O'Connor Hospital                4/5/2018          4/19/2018        5/7/2018              5/21/2018    $               973.39   $                       4,378.53   $ 3,405.14
 4176   O'Connor Hospital               12/4/2018          12/5/2018     12/14/2018                 5/3/2019   $            11,855.34   $                      15,121.61   $ 3,266.27
 4999   O'Connor Hospital               7/12/2018          7/12/2018      9/21/2018    None                    $                  ‐     $                       3,033.25   $ 3,033.25
 5001   O'Connor Hospital                4/9/2018          4/10/2018        5/9/2018              5/22/2018    $            10,995.31   $                      14,024.63   $ 3,029.32
 5106   O'Connor Hospital               1/10/2018          1/31/2018        2/5/2018              3/14/2018    $            16,552.36   $                      19,513.38   $ 2,961.02
 5403   O'Connor Hospital               10/8/2018         10/17/2018     10/22/2018    None                    $                  ‐     $                       2,748.47   $ 2,748.47
 5814   O'Connor Hospital               3/23/2018          3/25/2018      3/29/2018               8/13/2018    $                  ‐     $                       2,619.19   $ 2,619.19
 5948   O'Connor Hospital                8/7/2017          8/31/2017        9/7/2017              7/17/2018    $             8,321.58   $                      10,886.35   $ 2,564.77
 6509   O'Connor Hospital              10/14/2017         11/20/2017     11/30/2017                 2/7/2018   $           125,046.48   $                     127,431.40   $ 2,384.92
                              Case 2:20-ap-01559-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                                    Exhibit Exhibit F Page 3 of 8

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 7356   O'Connor Hospital              12/16/2017         12/31/2017      4/12/2018               5/24/2018    $            45,192.00   $                      47,402.29   $ 2,210.29
 7503   O'Connor Hospital               2/27/2018            3/1/2018     4/20/2018               5/16/2018    $             2,650.49   $                       4,831.31   $ 2,180.82
 8014   O'Connor Hospital                8/9/2018            8/9/2018     8/22/2018    None                    $                  ‐     $                       2,038.89   $ 2,038.89
 8053   O'Connor Hospital               5/15/2018          5/15/2018      5/21/2018    None                    $                  ‐     $                       2,020.80   $ 2,020.80
 8193   O'Connor Hospital               1/10/2018          1/29/2018        5/8/2018              5/22/2018    $             7,177.51   $                       9,155.00   $ 1,977.49
 8672   O'Connor Hospital              12/18/2017            1/8/2018     4/18/2018               5/25/2018    $            46,410.49   $                      48,232.66   $ 1,822.17
 9212   O'Connor Hospital               4/20/2018          4/21/2018      4/26/2018               1/25/2019    $            21,192.63   $                      22,877.59   $ 1,684.96
 9214   O'Connor Hospital                3/6/2018            3/6/2018     8/27/2019               9/13/2019    $                  ‐     $                       1,684.22   $ 1,684.22
 9213   O'Connor Hospital               1/23/2018          1/23/2018        2/1/2018   None                    $                  ‐     $                       1,684.22   $ 1,684.22
 9237   O'Connor Hospital               11/2/2018         11/28/2018      12/5/2018    None                    $                  ‐     $                       1,678.40   $ 1,678.40
 9528   O'Connor Hospital               5/10/2018          5/23/2018      6/21/2018              12/11/2018    $            80,878.69   $                      82,478.00   $ 1,599.31
 9571   O'Connor Hospital                5/1/2018            5/3/2018       5/9/2018              5/24/2018    $             5,735.66   $                       7,315.89   $ 1,580.23
 9577   O'Connor Hospital               11/7/2017         11/21/2017      12/7/2017               3/30/2018    $            11,114.01   $                      12,691.08   $ 1,577.07
 9730   O'Connor Hospital               11/7/2018         11/10/2018     11/14/2018              12/19/2018    $            26,702.18   $                      28,251.81   $ 1,549.63
 9820   O'Connor Hospital               12/3/2018         12/28/2018        1/8/2019              3/25/2019    $               160.70   $                       1,678.40   $ 1,517.70
 9838   O'Connor Hospital                2/5/2018            2/8/2018     2/14/2018               4/18/2019    $             9,576.77   $                      11,088.14   $ 1,511.37
 9986   O'Connor Hospital               4/30/2018            5/2/2018       5/7/2018              4/18/2019    $             8,736.72   $                      10,204.06   $ 1,467.34
10054   O'Connor Hospital               1/13/2018          1/18/2018      1/24/2018               5/21/2019    $             6,420.97   $                       7,868.01   $ 1,447.04
10077   O'Connor Hospital               12/3/2018          12/8/2018     12/17/2018                 1/4/2019   $            14,552.22   $                      15,989.31   $ 1,437.09
10173   O'Connor Hospital               12/1/2018          12/7/2018     12/11/2018               1/17/2019    $            12,345.80   $                      13,762.48   $ 1,416.68
10237   O'Connor Hospital               5/21/2018          5/24/2018      5/31/2018               4/18/2019    $             5,063.03   $                       6,457.95   $ 1,394.92
10236   O'Connor Hospital               4/13/2018          4/13/2018      5/10/2018                 1/9/2019   $             5,063.03   $                       6,457.95   $ 1,394.92
10248   O'Connor Hospital               11/2/2018          11/6/2018      12/6/2018              12/17/2018    $             9,554.02   $                      10,944.84   $ 1,390.82
10526   O'Connor Hospital               11/2/2017          11/6/2017      1/17/2018               3/22/2018    $            37,543.23   $                      38,856.89   $ 1,313.66
10588   O'Connor Hospital                1/2/2018          1/30/2018        2/5/2018   None                    $                  ‐     $                       1,297.72   $ 1,297.72
10936   O'Connor Hospital               10/8/2017         10/23/2017      11/7/2017               4/12/2018    $            59,196.16   $                      60,404.25   $ 1,208.09
11000   O'Connor Hospital               3/21/2018          3/26/2018        4/2/2018              4/26/2018    $            15,818.17   $                      17,009.26   $ 1,191.09
11256   O'Connor Hospital                6/1/2018            6/6/2018     6/22/2018               8/28/2018    $                93.23   $                       1,228.61   $ 1,135.38
11300   O'Connor Hospital                4/5/2018            4/9/2018       5/7/2018              3/12/2019    $             4,072.77   $                       5,194.86   $ 1,122.09
11343   O'Connor Hospital               11/1/2017         11/15/2017      10/7/2019    None                    $                  ‐     $                       1,112.93   $ 1,112.93
11426   O'Connor Hospital                9/7/2017            9/7/2017     9/14/2017                 5/9/2019   $                  ‐     $                       1,098.79   $ 1,098.79
11916   O'Connor Hospital              10/15/2018         10/31/2018      11/6/2018    None                    $                  ‐     $                       1,002.77   $ 1,002.77
12032   O'Connor Hospital               3/26/2018            4/3/2018     4/13/2018               5/24/2018    $            49,276.72   $                      50,261.77   $     985.05
12148   O'Connor Hospital                2/1/2018          2/21/2018      2/26/2018               5/24/2018    $            48,419.22   $                      49,386.77   $     967.55
12388   O'Connor Hospital              12/28/2017         12/28/2017      3/18/2019               3/25/2019    $                  ‐     $                         921.62   $     921.62
12405   O'Connor Hospital               3/30/2018          3/31/2018        4/9/2018              4/17/2019    $            47,327.42   $                      48,246.66   $     919.24
12425   O'Connor Hospital              10/30/2017          11/5/2017     11/13/2017              12/12/2017    $            26,019.07   $                      26,933.94   $     914.87
12509   O'Connor Hospital               12/5/2018          12/5/2018      4/10/2019    None                    $                  ‐     $                         898.79   $     898.79
12508   O'Connor Hospital              10/19/2018         10/19/2018      4/10/2019    None                    $                  ‐     $                         898.79   $     898.79
12507   O'Connor Hospital              10/18/2018         10/18/2018      4/10/2019    None                    $                  ‐     $                         898.79   $     898.79
12522   O'Connor Hospital               10/2/2018          10/2/2018      4/17/2019    None                    $                  ‐     $                         896.71   $     896.71
12521   O'Connor Hospital              10/10/2018         10/10/2018     10/22/2019    None                    $                  ‐     $                         896.71   $     896.71
12541   O'Connor Hospital               1/30/2018            2/3/2018       2/9/2018              4/27/2018    $             9,327.05   $                      10,217.40   $     890.35
                              Case 2:20-ap-01559-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                                    Exhibit Exhibit F Page 4 of 8

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
12548   O'Connor Hospital               9/19/2018          9/19/2018      10/9/2018    None                    $                  ‐     $                         890.02   $     890.02
12547   O'Connor Hospital               9/24/2018          9/24/2018      10/1/2018              10/17/2018    $                  ‐     $                         890.02   $     890.02
12546   O'Connor Hospital               9/24/2018          9/24/2018      10/1/2018              10/17/2018    $                  ‐     $                         890.02   $     890.02
12545   O'Connor Hospital               9/18/2018          9/18/2018      9/24/2018    None                    $                  ‐     $                         890.02   $     890.02
12544   O'Connor Hospital               9/19/2018          9/19/2018      9/24/2018    None                    $                  ‐     $                         890.02   $     890.02
12543   O'Connor Hospital               7/25/2018          7/25/2018      7/30/2018    None                    $                  ‐     $                         890.02   $     890.02
12588   O'Connor Hospital                9/4/2018            9/4/2018     4/15/2019    None                    $                  ‐     $                         880.68   $     880.68
12587   O'Connor Hospital                8/1/2018            8/1/2018     4/22/2019    None                    $                  ‐     $                         880.68   $     880.68
12591   O'Connor Hospital               9/12/2018          9/12/2018      10/5/2018    None                    $                  ‐     $                         880.59   $     880.59
12590   O'Connor Hospital               7/12/2018          7/12/2018        8/6/2018   None                    $                  ‐     $                         880.59   $     880.59
12610   O'Connor Hospital               2/12/2018          2/16/2018      2/21/2018               4/11/2018    $             8,938.91   $                       9,817.60   $     878.69
12655   O'Connor Hospital                2/1/2019          2/25/2019      3/12/2019    None                    $                  ‐     $                         868.20   $     868.20
12687   O'Connor Hospital                3/7/2018            3/7/2018     9/26/2018    None                    $                  ‐     $                         862.38   $     862.38
12686   O'Connor Hospital               2/28/2018          2/28/2018      9/26/2018    None                    $                  ‐     $                         862.38   $     862.38
12756   O'Connor Hospital               5/11/2018          5/18/2018        6/5/2018              6/20/2018    $             3,076.89   $                       3,924.60   $     847.71
12755   O'Connor Hospital               5/11/2018          5/16/2018      5/29/2018               4/30/2019    $             3,076.89   $                       3,924.60   $     847.71
12774   O'Connor Hospital                5/4/2018            5/4/2018     5/11/2018               7/23/2019    $             3,104.11   $                       3,947.04   $     842.93
12815   O'Connor Hospital              11/20/2018          12/1/2018      12/6/2018               7/11/2019    $            40,864.17   $                      41,697.81   $     833.64
12867   O'Connor Hospital               9/21/2018          9/21/2018      9/26/2018              10/11/2018    $                65.64   $                         890.02   $     824.38
12877   O'Connor Hospital               4/17/2018          4/27/2018        5/4/2018              5/16/2018    $             2,983.71   $                       3,805.75   $     822.04
12876   O'Connor Hospital                3/2/2018            3/7/2018       5/1/2018                5/3/2019   $             2,983.71   $                       3,805.75   $     822.04
12929   O'Connor Hospital              12/24/2018         12/24/2018        1/7/2019                2/5/2019   $                53.45   $                         864.10   $     810.65
12942   O'Connor Hospital               5/14/2018          5/21/2018      5/30/2018               7/23/2019    $             2,997.85   $                       3,805.75   $     807.90
12956   O'Connor Hospital               8/14/2017            9/3/2017     9/12/2017              10/20/2017    $            39,494.75   $                      40,300.78   $     806.03
12957   O'Connor Hospital              11/22/2017         11/22/2017      8/22/2018               4/11/2019    $             2,243.53   $                       3,049.26   $     805.73
13010   O'Connor Hospital               1/30/2018            2/6/2018     2/12/2018               5/24/2018    $            40,228.94   $                      41,025.95   $     797.01
13185   O'Connor Hospital                9/5/2018            9/7/2018     9/24/2018              11/26/2018    $             3,514.86   $                       4,279.24   $     764.38
13189   O'Connor Hospital              10/29/2018         10/29/2018      4/17/2019    None                    $                  ‐     $                         763.97   $     763.97
13221   O'Connor Hospital              12/10/2018         12/10/2018     12/18/2018    None                    $                  ‐     $                         759.30   $     759.30
13362   O'Connor Hospital                8/1/2018            8/9/2018     8/23/2018                 2/8/2019   $             2,482.48   $                       3,219.75   $     737.27
13365   O'Connor Hospital               1/21/2019          1/21/2019      1/29/2019               4/10/2019    $                  ‐     $                         736.67   $     736.67
13426   O'Connor Hospital               3/21/2018          3/23/2018      5/18/2018               6/13/2018    $             2,666.69   $                       3,397.26   $     730.57
13427   O'Connor Hospital               4/10/2018          4/12/2018        5/7/2018              5/31/2018    $             2,650.49   $                       3,380.73   $     730.24
13471   O'Connor Hospital              10/28/2018         10/29/2018      11/2/2018    None                    $                  ‐     $                         723.39   $     723.39
13473   O'Connor Hospital               9/27/2018          9/27/2018      4/17/2019    None                    $                  ‐     $                         723.18   $     723.18
13479   O'Connor Hospital               5/21/2018          5/21/2018        6/7/2018              6/25/2018    $             2,622.35   $                       3,344.84   $     722.49
13490   O'Connor Hospital               4/27/2018          4/27/2018        5/2/2018   None                    $                  ‐     $                         720.58   $     720.58
13489   O'Connor Hospital               1/29/2018          1/29/2018     11/27/2018              12/12/2018    $                  ‐     $                         720.58   $     720.58
13518   O'Connor Hospital               11/2/2018          11/2/2018      4/17/2019    None                    $                  ‐     $                         717.37   $     717.37
13646   O'Connor Hospital                5/2/2018            5/2/2018       6/6/2018   None                    $                  ‐     $                         702.38   $     702.38
13643   O'Connor Hospital               4/25/2018          4/25/2018      6/27/2019               7/11/2019    $                  ‐     $                         702.38   $     702.38
13642   O'Connor Hospital               4/18/2018          4/18/2018      6/27/2019    None                    $                  ‐     $                         702.38   $     702.38
13896   O'Connor Hospital               5/23/2018            6/2/2018       8/3/2018                9/6/2018   $            39,159.88   $                      39,846.54   $     686.66
                              Case 2:20-ap-01559-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                                    Exhibit Exhibit F Page 5 of 8

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
13961   O'Connor Hospital               11/1/2017          11/4/2017     12/12/2017               1/12/2018    $            19,456.99   $                      20,138.44   $     681.45
13960   O'Connor Hospital              10/12/2017         10/15/2017     10/20/2017               5/21/2019    $            19,456.99   $                      20,138.44   $     681.45
14080   O'Connor Hospital               9/28/2018          10/4/2018     10/10/2018    None                    $                  ‐     $                         670.73   $     670.73
14084   O'Connor Hospital              10/31/2017          11/7/2017     11/14/2017               12/5/2017    $            19,355.02   $                      20,025.50   $     670.48
14115   O'Connor Hospital              11/11/2017         11/14/2017     11/20/2017                 1/2/2018   $            18,709.25   $                      19,375.44   $     666.19
14114   O'Connor Hospital              10/18/2017         10/21/2017      11/7/2017               12/5/2017    $            18,709.25   $                      19,375.44   $     666.19
14202   O'Connor Hospital              10/31/2018         10/31/2018      11/8/2018    None                    $                  ‐     $                         656.55   $     656.55
14227   O'Connor Hospital               12/2/2017         12/23/2017        1/5/2018              2/12/2018    $             7,568.90   $                       8,224.56   $     655.66
14357   O'Connor Hospital               2/15/2019          2/16/2019      2/25/2019               4/22/2019    $               715.15   $                       1,358.35   $     643.20
14505   O'Connor Hospital               2/16/2019          2/16/2019      2/22/2019    None                    $                  ‐     $                         629.22   $     629.22
14637   O'Connor Hospital              11/11/2017         11/15/2017     11/24/2017                 1/3/2018   $            17,816.63   $                      18,433.53   $     616.90
14730   O'Connor Hospital                1/8/2018            1/8/2018     1/22/2018    None                    $                  ‐     $                         612.49   $     612.49
14773   O'Connor Hospital                2/8/2019            2/8/2019     2/22/2019               9/24/2019    $                  ‐     $                         609.96   $     609.96
14795   O'Connor Hospital              12/18/2018         12/18/2018        4/4/2019             10/24/2019    $               248.44   $                         855.74   $     607.30
14964   O'Connor Hospital              10/30/2018         10/30/2018      11/5/2018    None                    $                  ‐     $                         597.02   $     597.02
14995   O'Connor Hospital              11/30/2018         12/10/2018      5/23/2019               4/16/2019    $             2,154.80   $                       2,748.47   $     593.67
15157   O'Connor Hospital              10/10/2018         10/10/2018     10/15/2018    None                    $                  ‐     $                         584.73   $     584.73
15468   O'Connor Hospital               2/14/2018          2/14/2018      4/20/2018    None                    $                  ‐     $                         563.94   $     563.94
15472   O'Connor Hospital               9/19/2017          9/26/2017     10/16/2017              11/17/2017    $            23,236.98   $                      23,800.08   $     563.10
15592   O'Connor Hospital               12/7/2018          12/7/2018     12/17/2018    None                    $                  ‐     $                         554.08   $     554.08
15627   O'Connor Hospital               10/7/2017         10/12/2017     10/17/2017              11/13/2017    $            15,527.82   $                      16,077.39   $     549.57
15679   O'Connor Hospital              11/13/2018         11/13/2018      12/3/2018    None                    $                  ‐     $                         545.69   $     545.69
15812   O'Connor Hospital                8/4/2018          8/14/2018      8/20/2018               9/10/2018    $            30,297.29   $                      30,826.58   $     529.29
15828   O'Connor Hospital               7/16/2018          7/16/2018      7/20/2018               6/28/2019    $             6,728.62   $                       7,256.84   $     528.22
16019   O'Connor Hospital               2/16/2019          2/16/2019      2/22/2019    None                    $                  ‐     $                         517.79   $     517.79
16119   O'Connor Hospital              10/11/2017         10/11/2017        3/4/2019   None                    $                  ‐     $                         510.15   $     510.15
16198   O'Connor Hospital               12/3/2018          12/3/2018     12/14/2018    None                    $                  ‐     $                         502.75   $     502.75
16313   O'Connor Hospital               9/21/2018          9/28/2018      10/5/2018    None                    $                  ‐     $                         499.25   $     499.25
16553   O'Connor Hospital              11/29/2017         11/30/2017        8/1/2018              4/22/2019    $               825.86   $                       1,313.63   $     487.77
16568   O'Connor Hospital                1/9/2019          1/12/2019      1/22/2019               4/18/2019    $            23,856.43   $                      24,343.12   $     486.69
16643   O'Connor Hospital               4/18/2018          4/20/2018      4/24/2018               5/14/2018    $             7,554.56   $                       8,038.03   $     483.47
16737   O'Connor Hospital              11/12/2017         11/19/2017     11/24/2017               1/19/2018    $            13,453.05   $                      13,930.37   $     477.32
16742   O'Connor Hospital              10/25/2017         10/30/2017      11/7/2017    None                    $                  ‐     $                         476.97   $     476.97
16761   O'Connor Hospital               8/22/2017            9/9/2017     9/21/2017               3/16/2018    $            22,965.89   $                      23,441.38   $     475.49
17036   O'Connor Hospital               4/23/2018          4/23/2018      4/30/2018               5/10/2018    $                82.06   $                         542.81   $     460.75
17280   O'Connor Hospital                9/5/2018          9/26/2018      10/5/2018               4/11/2019    $            22,284.57   $                      22,734.50   $     449.93
17313   O'Connor Hospital               4/27/2018          4/28/2018        5/2/2018              5/22/2018    $            15,477.23   $                      15,924.63   $     447.40
17338   O'Connor Hospital              10/23/2018         10/23/2018      11/5/2018    None                    $                  ‐     $                         447.15   $     447.15
17555   O'Connor Hospital               11/6/2018         11/27/2018     12/12/2018    None                    $                  ‐     $                         442.61   $     442.61
17826   O'Connor Hospital               8/20/2018          8/20/2018      8/27/2018    None                    $                  ‐     $                         427.34   $     427.34
17825   O'Connor Hospital              11/13/2018         11/13/2018     11/19/2018    None                    $                  ‐     $                         427.34   $     427.34
17824   O'Connor Hospital               9/19/2018          9/19/2018      9/26/2018    None                    $                  ‐     $                         427.34   $     427.34
17823   O'Connor Hospital               7/31/2018          7/31/2018        8/6/2018   None                    $                  ‐     $                         427.34   $     427.34
                              Case 2:20-ap-01559-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                                    Exhibit Exhibit F Page 6 of 8

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
17822   O'Connor Hospital                7/2/2018            7/2/2018     7/18/2018    None                    $                  ‐     $                         427.34   $     427.34
17821   O'Connor Hospital               7/12/2018          7/12/2018      7/17/2018    None                    $                  ‐     $                         427.34   $     427.34
17820   O'Connor Hospital               6/26/2018          6/26/2018        7/2/2018   None                    $                  ‐     $                         427.34   $     427.34
17819   O'Connor Hospital               5/23/2018          5/23/2018      5/29/2018    None                    $                  ‐     $                         427.34   $     427.34
17839   O'Connor Hospital                6/6/2018            6/7/2018     6/20/2018               7/11/2018    $            20,885.39   $                      21,311.62   $     426.23
17935   O'Connor Hospital               4/19/2018          4/19/2018        5/8/2018              5/21/2018    $             1,522.67   $                       1,942.19   $     419.52
17966   O'Connor Hospital              11/21/2018         11/21/2018      12/4/2018               2/27/2019    $             1,520.52   $                       1,939.44   $     418.92
17985   O'Connor Hospital               2/26/2019          2/28/2019        3/4/2019              4/15/2019    $            18,691.08   $                      19,108.38   $     417.30
18104   O'Connor Hospital               9/29/2017          10/6/2017     10/24/2017               12/5/2017    $            16,960.82   $                      17,371.02   $     410.20
18141   O'Connor Hospital                8/6/2018            8/7/2018     8/13/2018                 9/6/2018   $            20,015.01   $                      20,423.36   $     408.35
18142   O'Connor Hospital                2/8/2019          2/10/2019      2/14/2019                 4/9/2019   $            18,369.72   $                      18,778.04   $     408.32
18254   O'Connor Hospital               9/20/2018          9/22/2018     10/19/2018               7/12/2019    $            19,843.51   $                      20,248.36   $     404.85
18297   O'Connor Hospital              11/12/2018         11/13/2018      12/5/2018              12/13/2018    $             2,056.10   $                       2,459.09   $     402.99
18452   O'Connor Hospital              12/15/2017         12/18/2017      3/21/2018               4/23/2018    $            19,566.84   $                      19,966.16   $     399.32
18529   O'Connor Hospital                6/1/2018            6/6/2018     6/12/2018               7/12/2018    $            22,565.03   $                      22,959.23   $     394.20
18576   O'Connor Hospital              12/17/2018         12/22/2018      3/29/2019               4/29/2019    $            62,092.01   $                      62,483.73   $     391.72
18612   O'Connor Hospital                2/6/2019            2/6/2019     2/11/2019                 4/4/2019   $            17,399.52   $                      17,788.04   $     388.52
18636   O'Connor Hospital                4/9/2018          4/11/2018      4/16/2018                 5/4/2018   $            18,952.52   $                      19,339.19   $     386.67
18635   O'Connor Hospital                4/4/2018            4/7/2018     4/13/2018                 5/7/2018   $            18,952.52   $                      19,339.19   $     386.67
18637   O'Connor Hospital                9/6/2017            9/9/2017     9/18/2017              10/20/2017    $            18,944.23   $                      19,330.87   $     386.64
18707   O'Connor Hospital              12/20/2018         12/26/2018     12/31/2018                 8/8/2019   $            18,714.60   $                      19,096.39   $     381.79
18724   O'Connor Hospital                1/3/2019            1/7/2019     1/11/2019               4/16/2019    $            18,692.06   $                      19,072.39   $     380.33
18744   O'Connor Hospital               5/15/2018          5/15/2018        6/6/2018   None                    $                  ‐     $                         380.08   $     380.08
18743   O'Connor Hospital               5/29/2018          5/29/2018        6/6/2018              6/20/2018    $                  ‐     $                         380.08   $     380.08
18742   O'Connor Hospital              12/26/2018         12/26/2018      3/27/2019                 4/4/2019   $                  ‐     $                         380.08   $     380.08
18741   O'Connor Hospital              12/31/2018         12/31/2018        1/8/2019   None                    $                  ‐     $                         380.08   $     380.08
18740   O'Connor Hospital               11/6/2018          11/6/2018     11/26/2018    None                    $                  ‐     $                         380.08   $     380.08
18739   O'Connor Hospital              10/30/2018         10/30/2018      11/5/2018    None                    $                  ‐     $                         380.08   $     380.08
18738   O'Connor Hospital               9/25/2018          9/25/2018      10/5/2018    None                    $                  ‐     $                         380.08   $     380.08
18737   O'Connor Hospital               9/18/2018          9/18/2018      10/5/2018                 3/6/2019   $                  ‐     $                         380.08   $     380.08
18736   O'Connor Hospital                8/7/2018            8/7/2018     9/17/2019    None                    $                  ‐     $                         380.08   $     380.08
18735   O'Connor Hospital               7/31/2018          7/31/2018        8/6/2018   None                    $                  ‐     $                         380.08   $     380.08
18734   O'Connor Hospital                7/3/2018            7/3/2018       8/6/2018   None                    $                  ‐     $                         380.08   $     380.08
18733   O'Connor Hospital               6/26/2018          6/26/2018        7/9/2018   None                    $                  ‐     $                         380.08   $     380.08
18732   O'Connor Hospital               6/19/2018          6/19/2018        7/9/2018              9/12/2018    $                  ‐     $                         380.08   $     380.08
18730   O'Connor Hospital               1/16/2018          1/16/2018        2/5/2018   None                    $                  ‐     $                         380.08   $     380.08
18729   O'Connor Hospital                1/9/2018            1/9/2018       2/5/2018   None                    $                  ‐     $                         380.08   $     380.08
18833   O'Connor Hospital                1/9/2019          1/11/2019      1/15/2019               9/17/2019    $            18,369.72   $                      18,744.48   $     374.76
19013   O'Connor Hospital              11/19/2018         11/19/2018     12/14/2018               5/31/2019    $            10,562.13   $                      10,927.68   $     365.55
19057   O'Connor Hospital               6/11/2018          6/11/2018      6/20/2018    None                    $                  ‐     $                         363.62   $     363.62
19084   O'Connor Hospital               11/2/2018         11/26/2018      12/5/2018              12/13/2018    $             1,315.80   $                       1,678.40   $     362.60
19161   O'Connor Hospital              11/17/2017         11/17/2017      12/6/2017                 9/9/2019   $                  ‐     $                         358.78   $     358.78
19160   O'Connor Hospital              12/21/2017         12/21/2017      4/16/2019    None                    $                  ‐     $                         358.78   $     358.78
                              Case 2:20-ap-01559-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                                    Exhibit Exhibit F Page 7 of 8

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
19159   O'Connor Hospital              12/14/2017         12/14/2017      4/16/2019    None                    $                  ‐     $                         358.78   $     358.78
19158   O'Connor Hospital               12/1/2017          12/1/2017      4/16/2019    None                    $                  ‐     $                         358.78   $     358.78
19157   O'Connor Hospital              10/24/2017         10/24/2017      11/8/2017    None                    $                  ‐     $                         358.78   $     358.78
19156   O'Connor Hospital              10/10/2017         10/10/2017      11/8/2017    None                    $                  ‐     $                         358.78   $     358.78
19178   O'Connor Hospital               7/20/2018          7/20/2018      7/30/2018    None                    $                  ‐     $                         358.00   $     358.00
19177   O'Connor Hospital                3/6/2018            3/6/2018     3/13/2019    None                    $                  ‐     $                         358.00   $     358.00
19265   O'Connor Hospital               3/30/2018          3/31/2018        4/5/2018              4/25/2018    $            17,712.97   $                      18,067.23   $     354.26
19275   O'Connor Hospital                6/1/2018            6/1/2018       6/6/2018              6/13/2019    $             1,700.00   $                       2,053.61   $     353.61
19404   O'Connor Hospital               7/17/2018          7/19/2018      7/25/2018               8/13/2018    $            19,899.20   $                      20,248.36   $     349.16
19439   O'Connor Hospital               12/1/2017          12/7/2017      1/16/2018               4/10/2018    $             1,466.45   $                       1,814.19   $     347.74
19495   O'Connor Hospital               9/25/2018          9/28/2018     10/24/2018              11/15/2018    $            19,727.70   $                      20,073.36   $     345.66
19561   O'Connor Hospital               9/11/2017          9/13/2017      9/21/2017              10/19/2017    $             6,100.31   $                       6,442.85   $     342.54
19569   O'Connor Hospital               1/25/2018          1/29/2018        2/6/2018              3/19/2018    $            16,775.18   $                      17,117.53   $     342.35
19604   O'Connor Hospital               7/20/2018          7/23/2018      7/27/2018               8/15/2018    $            19,531.20   $                      19,871.12   $     339.92
19675   O'Connor Hospital               1/21/2019          1/21/2019      1/28/2019               3/15/2019    $               269.27   $                         605.79   $     336.52
19712   O'Connor Hospital              12/12/2017         12/12/2017      1/29/2018    None                    $                  ‐     $                         335.09   $     335.09
19711   O'Connor Hospital               12/1/2017          12/1/2017      1/16/2018               7/11/2019    $                  ‐     $                         335.09   $     335.09
19714   O'Connor Hospital               3/13/2018          3/15/2018      3/20/2018               4/11/2018    $            16,775.18   $                      17,110.21   $     335.03
19732   O'Connor Hospital              10/18/2018         10/18/2018     10/29/2018    None                    $                  ‐     $                         334.23   $     334.23
19731   O'Connor Hospital              10/15/2018         10/15/2018     10/29/2018    None                    $                  ‐     $                         334.23   $     334.23
19728   O'Connor Hospital                2/9/2018            2/9/2018     2/14/2018    None                    $                  ‐     $                         334.23   $     334.23
19812   O'Connor Hospital               6/27/2018          6/30/2018        7/5/2018              7/25/2018    $            18,952.52   $                      19,282.36   $     329.84
19811   O'Connor Hospital               6/27/2018          6/28/2018        7/3/2018              7/25/2018    $            18,952.52   $                      19,282.36   $     329.84
19810   O'Connor Hospital                5/3/2018            5/6/2018     5/11/2018                 6/5/2018   $            18,952.52   $                      19,282.36   $     329.84
19814   O'Connor Hospital               2/22/2018          2/23/2018      2/28/2018               3/26/2018    $             7,724.23   $                       8,053.87   $     329.64
19886   O'Connor Hospital               12/8/2017          12/9/2017     12/14/2017               1/19/2018    $             9,494.21   $                       9,821.34   $     327.13
19924   O'Connor Hospital               9/18/2018          9/18/2018      10/2/2018    None                    $                  ‐     $                         326.79   $     326.79
19941   O'Connor Hospital              12/14/2017         12/14/2017     10/14/2019    None                    $                  ‐     $                         325.86   $     325.86
19940   O'Connor Hospital              10/26/2017         10/26/2017     11/10/2017    None                    $                  ‐     $                         325.86   $     325.86
19947   O'Connor Hospital                1/9/2018          1/12/2018      1/22/2018               2/15/2018    $            16,690.20   $                      17,015.99   $     325.79
19958   O'Connor Hospital              12/10/2017         12/14/2017     12/20/2017               4/25/2018    $            15,934.73   $                      16,259.93   $     325.20
20062   O'Connor Hospital                1/9/2018          1/14/2018      3/15/2018               3/30/2018    $            15,755.84   $                      16,077.39   $     321.55
20282   O'Connor Hospital               9/14/2018          9/14/2018      9/19/2018              10/11/2018    $                  ‐     $                         315.22   $     315.22
20325   O'Connor Hospital               11/2/2018         11/21/2018      12/6/2018              12/17/2018    $            15,355.64   $                      15,669.60   $     313.96
20414   O'Connor Hospital               7/25/2018          7/30/2018        8/3/2018                6/6/2019   $            15,180.64   $                      15,490.34   $     309.70
20515   O'Connor Hospital               10/9/2018          10/9/2018      11/5/2018              11/15/2018    $               291.21   $                         597.02   $     305.81
20804   O'Connor Hospital                2/9/2018            2/9/2018     10/2/2018              10/15/2018    $                  ‐     $                         304.30   $     304.30
20873   O'Connor Hospital               12/4/2017         12/12/2017     12/18/2017               7/23/2019    $            14,787.85   $                      15,089.64   $     301.79
21002   O'Connor Hospital               12/3/2018         12/31/2018        1/8/2019                4/3/2019   $            14,659.09   $                      14,958.24   $     299.15
21061   O'Connor Hospital              11/22/2017         11/25/2017     11/30/2017               1/12/2018    $             8,466.60   $                       8,765.37   $     298.77
21244   O'Connor Hospital               8/31/2018            9/5/2018     9/10/2018              10/11/2018    $            16,768.12   $                      17,059.77   $     291.65
21309   O'Connor Hospital               5/21/2018          5/22/2018      5/29/2018               6/13/2018    $               708.92   $                         998.32   $     289.40
21378   O'Connor Hospital                1/7/2019            1/7/2019     1/17/2019               3/28/2019    $            14,081.50   $                      14,368.88   $     287.38
                              Case 2:20-ap-01559-ER                Doc 1-9 Filed 08/28/20 Entered 08/28/20 12:06:27                                 Desc
                                                                    Exhibit Exhibit F Page 8 of 8

No      Facility            Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
21411   O'Connor Hospital               2/27/2018            3/8/2018     3/13/2018               3/30/2018    $            14,273.35   $                      14,558.71   $     285.36
21629   O'Connor Hospital               2/15/2018          2/19/2018      2/23/2018               3/22/2018    $            14,101.85   $                      14,383.71   $     281.86
21688   O'Connor Hospital               12/1/2017          12/5/2017      8/21/2018               4/11/2019    $            13,786.43   $                      14,067.30   $     280.87
22154   O'Connor Hospital               11/8/2017          11/8/2017     11/15/2017               2/27/2019    $               985.94   $                       1,257.58   $     271.64
22158   O'Connor Hospital               1/31/2018          1/31/2018      3/22/2018                 9/4/2019   $               985.19   $                       1,256.62   $     271.43
22194   O'Connor Hospital              11/27/2017         11/27/2017      12/6/2017    None                    $                  ‐     $                         270.78   $     270.78
22193   O'Connor Hospital              11/20/2017         11/20/2017      12/6/2017    None                    $                  ‐     $                         270.78   $     270.78
22192   O'Connor Hospital              11/13/2017         11/13/2017      12/6/2017    None                    $                  ‐     $                         270.78   $     270.78
22259   O'Connor Hospital                9/6/2018          9/12/2018      10/4/2018              10/22/2018    $            15,241.85   $                      15,510.64   $     268.79
22271   O'Connor Hospital              10/30/2017          11/7/2017     11/14/2017               3/16/2018    $            13,149.74   $                      13,417.92   $     268.18
22273   O'Connor Hospital               4/27/2018            5/1/2018     5/15/2018               7/11/2019    $                  ‐     $                         268.15   $     268.15
22349   O'Connor Hospital               4/20/2018          4/20/2018      4/26/2018               4/24/2019    $               962.14   $                       1,227.23   $     265.09
22381   O'Connor Hospital              11/24/2018         11/24/2018     11/29/2018              12/27/2018    $               956.65   $                       1,220.22   $     263.57
22407   O'Connor Hospital              10/23/2018         10/30/2018     11/16/2018    None                    $                  ‐     $                         263.17   $     263.17
22532   O'Connor Hospital               10/7/2018         10/12/2018      1/15/2019               1/22/2019    $            29,460.77   $                      29,719.94   $     259.17
22535   O'Connor Hospital              10/10/2017         10/18/2017     12/28/2017               1/19/2018    $            12,696.19   $                      12,955.30   $     259.11
22692   O'Connor Hospital               1/31/2018            2/7/2018       4/3/2018                5/4/2018   $            12,508.04   $                      12,763.24   $     255.20
22725   O'Connor Hospital                2/7/2019          2/12/2019      2/19/2019                 4/9/2019   $            11,409.89   $                      11,664.18   $     254.29

                                                                                                                                                                  Total    $ 475,496.19
